Detailed Action
This action is responsive to the claim set filed on 01/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending in the case.  Independent claims are 1, 6 and 11. 

Priority
Application 17147316, filed 01/12/2021 is a continuation of PCT/CN2019/094490 , filed 07/03/2019 claims foreign priority to 201810770364.6 , filed 07/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/06/2021, 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 11-15 describe a **computer readable storage medium**.  The specification gives various examples of what a computer readable storage medium could be (i.e., see filed Spec [0128]), however this is not a definite attempt to exclude transitory signals.
Further, Applicant's specification, fails to explicitly define the scope of **a computer readable storage medium**.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable storage medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Choi et al. US 20150177970 A1, (Cited by Applicant in the IDS 10/18/2021, hereinafter Choi).

As to independent claim 1, Choi teaches:
A method for displaying a notification message, comprising: 
receiving a sliding input by a user in a first area of a current display interface (See Fig. 4 with [0102-0105], [0103] mentions “receiving a sliding input on the side of the upper part of the touch screen 151”, and [0104] mentions the sliding input is associated with a trajectory d of a certain length. The Examiner is interpreting the area traversed by trajectory d of the sliding input as a first area); and 
displaying N notification messages in a second area of the current display interface in response to the sliding input (See Fig. 4 with [0105] the system is preconfigured to set a maximum of 5 notification messages in the specific area [i.e., second area]); 
wherein the second area is an area with the shortest distance to the first area being less than a preset threshold, and N is a positive integer (See Fig. 4 with [0105]. The specific area S in Fig. 4b is interpreted to be the second area, and this second area is shown in the figure as being adjacent to the first area indicated by the trajectory d, thus being adjacent is seen as being the shortest distance to the first area being less than a preset threshold). 

As to dependent claim 4, Choi teaches all the limitations of claim 1 as cited above.
Choi further teaches: wherein the displaying N notification messages in a second area of the current display interface in response to the sliding input comprises: 
obtaining a sliding direction and a sliding trajectory of the sliding input (See Fig. 4 with [0103] which mentions trajectory d thus a trajectory of the sliding input is obtainable. In regards to sliding direction, the system is able to obtain a directional value as well, evidenced by [0107] which mentions the controller detecting left/right downward directional values); and 
displaying the N notification messages in the second area of the current display interface if the sliding trajectory matches a preset trajectory and the sliding direction is a second preset direction (See Fig. 4 with [0103], the trajectory d is moving down, while the direction is downwards. The notifications is displayed based on the downward slide input. Examiner notes that parent claim 1 has not established a first preset direction.). 

As to dependent claim 5, Choi teaches all the limitations of claim 1 as cited above.
Choi further teaches: wherein N is greater than 1 (See Fig. 4 with [0104] N is 5), and the displaying N notification messages in a second area of the current display interface comprises: 
sorting the N notification messages according to a receiving time of each of the N notification messages (See Figs. 6-7 with [0107], user can input a second sliding input to chronologically sort the notifications); and 
displaying the sorted N notification messages in the second area of the current display interface (See Figs. 6-7 with [0107], the sorted notifications are displayed). 

As to independent claim 6, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 9, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 5 as cited above.

As to independent claim 11, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 5 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20150177970 A1, (Cited by Applicant in the IDS 10/18/2021, hereinafter Choi) in view of Nada et al. US 20180150687 A1, (hereinafter Nada).

As to dependent claim 2, Choi teaches all the limitations of claim 1 as cited above.
Choi further teaches: wherein the displaying N notification messages in a second area of the current display interface in response to the sliding input comprises: 
obtaining a sliding direction of the sliding input (See Fig. 4 with [0103], sliding trajectory d is associated with a sliding direction because it is a straight line from top to bottom, thus the direction is downwards or south. See also [0107] which evidences the fact that the system is able to recognize/obtain a directional value from a sliding input); and 
displaying the N notification messages in the second area of the current display interface if the sliding direction is a first preset direction (See Fig. 4 with [0103] based on the sliding input being on a side of the upper part of the touch screen 151 and moving downwards, the notification bar with the notifications is displayed). 
Choi teaches the first area cited above but Choi does not teach: obtaining hand texture information detected in the first area; 
if the hand texture information comprises a preset characteristic.
Nada teaches: obtaining hand texture information detected in the first area (See Fig. 2 with [0058-0059] determines if palm is in open or closed state in order to undergo the palm authentication process. The determining of palm state involves line/texture information of the palm. See also [0056] which mentions a touchscreen for presenting the palm); 
if the hand texture information comprises a preset characteristic, perform an authentication function (See [0059] user authentication based on palm print).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include the authentication system involving palm of the user as taught by Nada. Motivation to do so would be for identity verification (See Nada [0003]).

As to dependent claim 3, Choi as modified teaches all the limitations of claim 2 as cited above.
Choi does not teach: wherein the hand texture information comprises a finger knuckle print and/or a palm print; and 
the preset characteristic comprises at least one of the following: at least two texture lines whose spacing is greater than a preset spacing value are comprised, the length of the texture line is different, a curvature of the texture line is less than a preset curvature value, and the thickness of the texture line is greater than a preset value. 
Nada further teaches: wherein the hand texture information comprises a finger knuckle print and/or a palm print (See [0058] palm print); and 
the preset characteristic comprises at least one of the following: at least two texture lines whose spacing is greater than a preset spacing value are comprised, the length of the texture line is different (See [0119] length of a palm line is compared to threshold values), a curvature of the texture line is less than a preset curvature value, and the thickness of the texture line is greater than a preset value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include the authentication system involving palm of the user as taught by Nada. Motivation to do so would be for identity verification (See Nada [0003]).

As to dependent claim 7, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 8, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 3 as cited above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Notification Processing Method And Electronic Device, US 20200092411 A1 – Xu teaches displaying of Notifications and also fingerprint authentication together in one reference.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171